Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
The examiner, as discussed with applicant’s representative in the attached interview, amended the independent claims as shown below, to remove “size or”. The amendments to the claims are shown in bold below.

Claim 1:
A computer-implemented method of performing an automated range estimation process for an electric vehicle using a processor, the method comprising: retrieving, using the processor, an initial value of an energy required to travel a unit distance for the electric vehicle, wherein the initial value is provided by a manufacturer of the electric vehicle; generating, using the processor, a first estimation model based on a correlation between a maximum all-electric-range and the energy required to travel a unit distance for the electric vehicle, the maximum all-electric-range defined as a maximum driving range based on the initial value of the energy required to travel a unit distance for the electric vehicle when an energy supply of the electric vehicle is at 100% state of charge as initially determined, and the energy required to travel a unit distance being calibratable based on a  a maximum rechargeable capacity of the energy supply; adjusting, using the processor, the first estimation model based on one or more predetermined driving conditions; updating, using the processor, the maximum all-electric-range of the electric vehicle based on the adjusted first estimation model; calculating, using the processor, an estimated range of the electric vehicle based on the updated maximum all-electric-range of the electric vehicle and a fraction of total energy capability remaining in the energy supply of the electric vehicle; outputting, using the processor, the estimated range of the electric vehicle; and controlling, using the processor, the electric vehicle using the outputted estimated range.

Claim 9:
A system for performing an automated range estimation process for an electric vehicle using a processor, comprising: a range estimator configured to: retrieve an initial value of an energy required to travel a unit distance for the electric vehicle that is either provided by a manufacturer of the electric vehicle; generate a first estimation model based on a correlation between a maximum all-electric- range and the energy required to travel a unit distance for the electric vehicle, the maximum all- electric-range defined as a maximum driving range based on the initial value of the energy required to travel a unit distance for the electric vehicle when an energy supply of the electric vehicle is at 100% state of charge as initially determined, and the energy required to travel a unit distance being calibratable based on a  a maximum rechargeable capacity of the energy supply; TS.136987374.01App. No.: 161125.038 Page 4 adjust the first estimation model based on one or more predetermined driving conditions: update the maximum all-electric-range of the electric vehicle based on the adjusted first estimation model; calculate an estimated range of the electric vehicle based on the updated maximum all- electric-range of the electric vehicle and a fraction of total energy capability remaining in the energy supply of the electric vehicle; output the estimated range of the electric vehicle; and control the electric vehicle using the outputted estimated range.

Claim 17:
One or more non-transitory computer-readable media having computer-executable instructions embodied thereon, the computer-executable instructions configured to cause at least one processor, upon being executed by the at least one processor, to perform a method of performing an automated range estimation process for an electric vehicle, the method comprising: retrieving, using the at least one processor, an initial value of an energy required to travel a unit distance for the electric vehicle that is either provided by a manufacturer of the electric vehicle; generating, using the at least one processor, a first estimation model based on a correlation between a maximum all-electric-range and the energy required to travel a unit distance for the electric vehicle, the maximum all-electric-range defined as a maximum driving range based on the initial value of the energy required to travel a unit distance for the electric vehicle when an energy supply of the electric vehicle is at 100% state of charge as initially determined, and the energy required to travel a unit distance being calibratable based on a  a maximum rechargeable capacity of the energy supply; adjusting, using the at least one processor, the first estimation model based on one or more predetermined driving conditions; updating, using the at least one processor, the maximum all-electric-range of the electric vehicle based on the adjusted first estimation model; calculating, using the at least one processor, an estimated range of the electric vehicle based on the updated maximum all-electric-range of the electric vehicle and a fraction of total energy capability remaining in the energy supply of the electric vehicle; and outputting, using the at least one processor, the estimated range of the electric vehicle; and controlling, using the at least one processor, the electric vehicle using the outputted estimated range.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 9 and 17 are considered allowable.
It is known to one of ordinary skill in the art to calibrate a range estimation based on a capacity of an energy supply and efficiency ( such as Pease, paragraph 0001 and 0018). However, the current state in the art refers to an instantaneous capacity, such that the current capacity is considered for  calibrating a range estimation. The claimed invention refers to a singular value [prior to deployment, for example] of a maximum rechargeable capacity to calibrate a range estimation, specifically in terms of the energy required to travel a unit distance. The energy required to travel a unit distance, or fuel efficiency, is a well-known factor (Pease, paragraph 0018, or Ichinokawa, paragraph 0010), but there is no teaching to suggest basing fuel efficiency on a maximum rechargeable capacity of the energy supply as claimed. Furthermore, such a distinction would not be obvious, as one of ordinary skill in the art has no reason or prior teaching to support using a maximum rechargeable capacity of an energy source to determine an efficiency. Thus, claim 1 is considered allowable. By similar reasoning, claims 9 and 17 are also considered allowable.
By at least their nature on allowable material, dependent claims 2-8, 10-16, and 18-22 are also considered allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL ANFINRUD/Examiner, Art Unit 3662                                                                                                                                                                                                        
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662